IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Betty Cauler,                                :
                            Petitioner       :
                                             :
                     v.                      :    No. 5 C.D. 2017
                                             :    Submitted: May 19, 2017
State Civil Service Commission               :
(Pennsylvania Liquor Control Board),         :
                        Respondent           :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                             FILED: September 25, 2017


       Betty Cauler petitions for review of the December 8, 2016 Order of the State
Civil Service Commission (Commission), which dismissed Cauler’s appeal and
sustained the Pennsylvania Liquor Control Board’s (Appointing Authority)
removal of Cauler from her position as a probationary Intermittent Liquor Store
Clerk. The Commission determined that Cauler did not present evidence sufficient
to establish that her removal was the result of discrimination violative of Section
905.1 of the Civil Service Act (Act),1 71 P.S. § 741.905a. On appeal, Cauler


       1
         Act of August 5, 1941, P.L. 752, added by Section 25 of the Act of August 27, 1963,
P.L. 1257, as amended, 71 P.S. § 741.905a.
argues that her removal was based on age and/or gender-based discrimination and
retaliation. Because substantial evidence supports the Commission’s credibility
determinations, and Cauler failed to set forth sufficient evidence to demonstrate
that her removal was due to any of the asserted forms of discrimination, we affirm.


I.     Background
       A. History
       Cauler began working for the Appointing Authority as a seasonal employee
at store #3901 from November 2014 to January 4, 2015. She was hired as a
probationary Intermittent Liquor Store Clerk effective January 20, 2015. Cauler
was removed for two incidents, one occurring on April 19, 2015, and the second on
May 14, 2015,2 in which she was charged with violating Appointing Authority’s
prohibitions against failing to obey a manager’s orders, being discourteous to
customers or other employees, “[v]iolating common decency or morality,” and
insubordination (Work Rules). (Adjudication, Findings of Fact (FOF) ¶¶ 10-12.)
       After an investigation, Cauler was notified by letter dated May 27, 2015, that
she was discharged from her position effective at 3:00 p.m. the same day pending
affirmation by the Appointing Authority, based on the charge of conduct
unbecoming a Commonwealth employee in store #3901.                     Specifically, she
“displayed a poor attitude toward supervisory personnel” on April 19 and May 14,
2015, and also “directed inappropriate and profane remarks toward supervisory
personnel” on May 14, 2015. (Id. ¶ 2.) Cauler was then advised, via letter dated
June 11, 2015, that her removal had been affirmed. (Id. ¶ 1.) Cauler appealed to

       2
        Although the Commission refers to the April and May incidents as having occurred in
2016, (Adjudication, Findings of Fact (FOF) ¶¶ 6, 8), the two incidents occurred in 2015.



                                            2
the Commission, asserting that her removal was based on discriminatory reasons in
violation of Section 905.1 of the Act. Cauler requested reinstatement and back
pay.


       B. Proceedings before the Commission
       A hearing was held before the Commission on August 31, 2015, pursuant to
Section 951(b) of the Act,3 71 P.S. § 741.951(b). Cauler testified on her own
behalf and presented, as on cross-examination, the testimony of five witnesses,
including:    Assistant Manager at store #3901 (Assistant Manager 1); District
Manager; and Human Resource (HR) Analyst.                      The Appointing Authority
presented the testimony of one witness, the other Assistant Manager at store #3901
(Assistant Manager 2). Documentary evidence was also introduced.
       Cauler testified as follows.4         Store #3901’s manager (Store Manager)
indicated to Cauler that he wanted a particular younger male employee to work at
store #3901. (Reproduced Record (R.R.) at 182-83.) Assistant Manager 1 spoke
derogatorily to Cauler, blamed things on her, was frequently rude to her, and told
her she was too slow. Assistant Manager 1 also gave Cauler a nickname, “Pokey,”
which he used in front of other employees, and compared her negatively to male
employees regarding the counting of the money in her register. (Id. at 184.)
Regarding the April 19 incident, Cauler admitted that she was directed by Assistant
Manager 1 to turn off the light in the wine room, but asked her coworker to do it

       3
          Act of August 5, 1941, P.L. 752, added by Section 27 of the Act of August 27, 1963,
P.L. 1257, as amended, 71 P.S. § 741.951(b). Section 951(b) permits appeals based on alleged
violations of Section 905.1 of the Act, which prohibits discrimination with regard to personnel
actions. The burden of proof lies with the employee alleging discrimination in an appeal brought
under Section 951(b) of the Act. See 4 Pa. Code § 105.16(a).
        4
          Cauler’s testimony can be found on pages 174-210 of the Reproduced Record.



                                               3
instead because the coworker was closer and Cauler’s knees were hurting. (Id. at
192-94.) Cauler also recalled an incident that occurred on April 24, 2015, during
which Assistant Manager 1 used profane language in front of both Cauler and a
customer from out of state.
       Cauler next explained the difference between a manager closing out a
register at the end of a shift and having a manager collect a “limit,” which means
an employee has excess money in her register. On May 14, 2015, Cauler told
Assistant Manager 1 that she had reached her limit, but he refused to take it from
her as required.5 Cauler stated that at about 9:40 p.m., she asked, “[Assistant
Manager 1], can you take me out? I didn’t order him. I asked him. And he started
laughing, and then he said, no, but I’ll take your limit.” (Id. at 198.) Then, Cauler
explained, he went over and took out one of her male coworker’s drawers instead.
Cauler recalled the conversation with Assistant Manager 1 outside the store that
evening, during which he admitted that “he refused to take [her] drawer out to spite
[her], . . . because [he] didn’t like that [she] asked [him] to take [her] out.” (Id.)
When asked if she used profanity toward Assistant Manager 1, Cauler stated “No,
nothing towards him. No profanity towards him whatsoever.” (Id. at 201.) Cauler
told Assistant Manager 1 that she was going to speak to a manager. Assistant
Manager 1 told Cauler he could set up a meeting with Store Manager, but he never
did. Cauler felt singled-out by Assistant Manager 1 because he was not rude to
any of the other female or male employees. Although Cauler complained of
Assistant Manager 1’s treatment of her to an assistant manager and an employee at
store #3920, she admitted that she did not make an anonymous complaint to the

       5
         When employees have reached their limit, they are required to call the manager to come
and take the limit. (R.R. at 195.)



                                              4
Appointing Authority’s tip-line or tell District Manager anything about the alleged
discrimination. (Id. at 191-92, 210.)
      Assistant Manager 1 testified6 regarding the April 19 incident, recalling that
Cauler and another employee were waiting by the door to leave for the day.
Because Cauler was not engaged in any work duties, Assistant Manager 1 asked
that she “please go back and turn off the light in the wine room?” (Id. at 103, 121.)
However, Cauler turned to a coworker and stated, “[Assistant Manager 1] wants
you to go turn the light off,” which the coworker did. (Id. at 103.) Assistant
Manager 1 wrote Cauler up for this incident, which he considered insubordination,
and he denied basing his decision on Cauler’s age or gender.              (Id. at 104.)
Regarding the May 14 incident, Assistant Manager 1 stated that Cauler directed
him to remove her register for the night. Assistant Manager 1 was offended and
took another male employee’s register out instead. (Id. at 111.) During the
conversation that followed after work, Cauler expressed that she was unhappy with
Assistant Manager 1’s treatment of her and his management style. Cauler also
used profanity during this conversation, including “the F word.” (Id. at 128-29.)
Assistant Manager 1 admitted that he removed the male employee’s register to
spite Cauler for her insubordinate act of ordering him to take her register out and to
assert his authority as manager, but he did not look at it as a female versus male
situation.    (Id. at 115, 130-31.)     Assistant Manager 1 wrote Cauler up for
insubordination the next morning for this incident. He denied basing his actions
and decision to write Cauler up on her age or gender. (Id. at 126.)



      6
          Assistant Manager 1’s testimony can be found on pages 91-134 of the Reproduced
Record.



                                            5
       Cauler attempted to impeach Assistant Manager 1’s credibility based upon
subsequent disciplinary action taken by the Appointing Authority against Store
Manager and Assistant Manager 1 for inventory shortages, which resulted in their
suspension, resignation, and/or demotion. (Id. at 50, 55-56, 68, 94-95.) Cauler
cited to the principle of crimen falsi as support that such evidence was relevant to
these proceedings.7 The Appointing Authority responded that crimen falsi requires
an actual conviction, and here, there was no proof of a conviction. (Id. at 50-51.)
       District Manager testified8 that she met with Cauler to discuss the two write-
ups from Assistant Manager 1. During District Manager’s initial investigation and
fact-finding on Cauler’s conduct, Cauler denied that the incidents had happened
and did not mention anything to District Manager about discrimination. District
Manager then submitted her findings to the Appointing Authority’s labor
department, and an investigation was performed.              Regarding the disciplinary
process, in general, District Manager explained that when “an employee does
something that warrants a discipline for a permanent employee, and they’re only
probationa[ry], then they would be removed for that offense.” (Id. at 140.)
       HR Analyst testified9 that he is employed by the Appointing Authority and
was assigned to investigate the two incidents. In doing so, HR Analyst reviewed
Assistant Manager 1’s two statements regarding the April and May incidents,
District Manager’s statement, the Appointing Authority’s Work Rules, and
Cauler’s signed acknowledgment of the Work Rules. HR Analyst also interviewed
Assistant Manager 1 but did not interview Cauler. Based on his investigation and

       7
         Crimen falsi offenses are those involving dishonesty or false statements. See Rule
609(a) of the Pennsylvania Rules of Evidence, Pa. R.E. 609(a).
       8
         District Manager’s testimony can be found on pages 137-73 of the Reproduced Record.
       9
         HR Analyst’s testimony can be found on pages 36-68 of the Reproduced Record.



                                             6
the fact that Cauler was a probationary employee, HR Analyst concluded that
Cauler’s actions on those dates constituted violations of the Work Rules. (Id. at
59-63.) As a result, HR Analyst recommended that Cauler be removed. HR
Analyst denied that he made his decision based on Cauler’s age or gender. HR
Analyst also testified about the disciplinary action taken against Assistant
Manager 1.      HR Analyst was involved in this investigation and stated that
Assistant Manager 1 was suspended from his position and then demoted to a
Liquor Store Clerk I position. HR Analyst stated, however, that there was no
evidence that Assistant Manager 1 had been stealing. (Id. at 53-54.)10
        Assistant Manager 2, the Appointing Authority’s sole witness, testified11
that she was 60 years old and occasionally worked with Assistant Manager 1. She
stated that Assistant Manager 1 never treated her in a discriminatory manner based
on her age or gender. Assistant Manager 2 observed Cauler’s attitude during other
shifts and stated that “I wouldn’t say that she was an A-plus employee. . . . [T]here
were times that she went against [certain] procedures[.]” (Id. at 222-23.) Cauler
objected based on relevancy, but the objection was overruled.
       By Adjudication and Order mailed December 8, 2016, the Commission
dismissed Cauler’s appeal and sustained her removal effective May 27, 2015. The


       10
           Cauler also presented the testimony of the General Manager of store #3920 and a part-
time liquor store clerk of that store with whom Cauler worked. General Manager testified briefly
that he knew Cauler because she sometimes worked at his store and that Cauler never discussed
with him how Assistant Manager 1 treated her or that she was being discriminated against. Part-
time liquor store clerk testified that she worked with Cauler twice and that Cauler never
mentioned anything about any problems she was having at store #3901 to her. Part-time liquor
store clerk stated it was only after she heard Cauler had been terminated that she recommended
that Cauler speak to a supervisor if there had been a problem.
        11
           Assistant Manager 2’s testimony can be found on pages 212-25 of the Reproduced
Record.



                                               7
Commission reviewed the record and concluded that Cauler failed to prove “that
her removal was in any way influenced by improper considerations.”
(Adjudication at 17.) The Commission stated that Cauler did not present any
evidence to dispute the charges against her or establish discrimination. Rather, the
Commission found that the hearing testimony established that Cauler redirected a
direct order by Assistant Manager 1 on April 19, and she “used inappropriate and
profane language in a work-related discussion with” Assistant Manager 1 on May
14. (Id.) The Commission further found that there was no evidence in the record
to establish that Cauler’s removal was made in retaliation for her complaint about
Assistant Manager 1’s treatment of her. (Id. at 18.) The Commission credited HR
Analyst’s testimony and found that Cauler’s violations of the Work Rules justified
her removal as a probationary employee. (Id.) The Commission expressly rejected
and excluded from its determination all evidence with regard to the disciplinary
action taken by the Appointing Authority against Assistant Manager 1 because
Cauler did not prove that such evidence was relevant to the Appointing Authority’s
decision to remove her.     (Id. at 18-19.)   For these reasons, the Commission
concluded that Cauler did not present sufficient evidence to prove that her removal
was due to discrimination in violation of Section 905.1 of the Act. This appeal
followed.


II.   Arguments on Appeal
      A. Cauler’s Arguments
      On appeal, Cauler argues that her removal was based on age and/or gender-
based discrimination and retaliation. Cauler argues that the testimony of HR
Analyst and Assistant Manager 1 establishes a prima facie case of age and/or



                                         8
gender-based discrimination and challenges the credibility of HR Analyst, and
Assistant Manager 1’s testimony based on the Appointing Authority’s subsequent
disciplinary action against him. She also argues that she established a prima facie
case of age and/or gender-based discrimination based on circumstantial and direct
evidence.      Cauler further argues that she established a prima facie case of
discrimination because her removal was in retaliation for complaining about
discrimination to Assistant Manager 1.


      B. Appointing Authority’s Arguments
      The Appointing Authority12 preliminarily argues that this Court should not
consider the merits of Cauler’s appeal because she has failed to properly develop
her arguments in her brief, she has not cited to any relevant legal authority, and her
brief does not comply with various rules of the Pennsylvania Rules of Appellate
Procedure. On the merits of the appeal, the Appointing Authority argues that
Cauler is attempting to persuade this Court to revisit the Commission’s credibility
determinations. Further, it maintains the disciplinary action taken against Store
Manager and Assistant Manager 1 in an unrelated disciplinary matter is irrelevant
to the issue of whether Cauler’s removal was based on discrimination.                The
Appointing Authority also asserts that Cauler failed to establish a prima facie case
of discrimination because she did not testify regarding her age and did not present
any evidence to support her belief that she was replaced by a younger male
employee. The Appointing Authority argues she did not provide direct evidence of
discrimination because there was no evidence presented that Assistant Manager 1’s
actions or behavior were in any way motivated by Cauler’s age or gender. Lastly,

      12
           The Appointing Authority intervened in this matter on February 1, 2017.



                                                9
the Appointing Authority asserts that Cauler was not removed in retaliation for her
complaint of discriminatory treatment because she never reported to anyone that
she had been discriminated against.


III.      Discussion
          A. Cauler’s Brief
          Appointing Authority first argues that we should not consider the merits of
Cauler’s appeal. While we agree that Cauler’s brief is somewhat difficult to follow
because it does not fully develop some of her arguments, cites either no relevant
authority or authority that is not binding upon this Court, and does not comply with
various rules on appellate briefing as set forth in the Pennsylvania Rules of
Appellate Procedure, these deficiencies are not so substantial that meaningful
appellate review has been precluded. As such, we decline to dismiss Cauler’s
appeal and will address the arguments raised therein. See Arnold v. Workers’
Comp. Appeal Bd. (Lacour Painting, Inc.), 110 A.3d 1063, 1067-68 (Pa. Cmwlth.
2015) (stating that this Court “may ignore even ‘egregious violations’ of the Rules
of Appellate Procedure if the[] defects do not preclude meaningful appellate
review” and declining to dismiss appeal because employer was not prejudiced and
meaningful appellate review was not precluded based on defects in claimant’s
brief).


          B. Age and/or Gender Discrimination
          Cauler alleges that her removal was for non-merit factors, specifically her
sex and age, and thus is considered “[t]raditional . . . discrimination.” Pronko v.
Dep’t of Revenue, 539 A.2d 456, 462 (Pa. Cmwlth. 1988); see also 71 P.S.



                                           10
§ 741.905a.        Section 905.1 of the Act addresses “traditional” forms of
discrimination and provides that “[n]o officer or employe of the Commonwealth
shall discriminate against any person in . . . any . . . personnel action with respect
to the classified service because of . . . race, national origin or other non-merit
factors.” 71 P.S. § 741.905a; see also 71 P.S. § 741.951(b) (permitting an appeal
based upon a claim that a personnel action was taken for discriminatory reasons in
violation of Section 905.1). The burden of proof lies with the employee alleging
discrimination in an appeal brought under Section 951(b) of the Act. See 4 Pa.
Code § 105.16(a).
      The standard of proof for gender discrimination claims arising under the
Pennsylvania Human Relations Act13 was set forth by our Supreme Court in
Allegheny Housing Rehabilitation Corporation v. Pennsylvania Human Relations
Commission, 532 A.2d 315, 319 (Pa. 1987):

      If the plaintiff produces sufficient evidence that, if believed and
      otherwise unexplained, indicates that more likely than not
      discrimination has occurred, the defendant must be heard in response.
      Absent a response, the ‘presumption’ of discrimination arising from
      the plaintiff’s prima facie case stands determinative of the factual
      issue of the case. In other words, if the employer rests without
      producing evidence, the plaintiff must prevail if he or she has
      produced sufficient evidence to make out a prima facie case. If,
      however, the defendant offers a non-discriminatory explanation for
      the dismissal, the presumption drops from the case. As in any other
      civil litigation, the issue is joined, and the entire body of evidence
      produced by each side stands before the tribunal to be evaluated
      according to the preponderance standard: Has the plaintiff proven
      discrimination by a preponderance of the evidence? Stated otherwise,
      once the defendant offers evidence from which the trier of fact could
      rationally conclude that the decision was not discriminatorily

      13
           Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§ 951-963.



                                               11
      motivated, the trier of fact must then ‘decide which party’s
      explanation of the employer’s motivation it believes.’ The plaintiff is,
      of course, free to present evidence and argument that the explanation
      offered by the employer is not worthy of belief or is otherwise
      inadequate in order to persuade the tribunal that her evidence does
      preponderate to prove discrimination. She is not, however, entitled to
      be aided by a presumption of discrimination against which the
      employer’s proof must ‘measure up.’

Allegheny Housing, 532 A.2d at 319 (citation omitted). This Court has applied this
test to “traditional discrimination” claims arising under Section 905.1 of the Act.
Henderson v. Office of the Budget, 560 A.2d 859, 862-64 (Pa. Cmwlth. 1989)
(quoting Allegheny Housing, 532 A.2d at 319).
      We are cognizant that our “scope of review of a decision of the Commission
is limited to determining whether constitutional rights have been violated, whether
an error of law has been committed, or whether substantial evidence supports the
necessary findings of fact made by the Commission.” Webb v. State Civil Serv.
Comm’n (Dep’t of Transp.), 934 A.2d 178, 184 n.2 (Pa. Cmwlth. 2007). The
Commission is the trier of fact, and therefore, we recognize that “[q]uestions of
credibility and the weight to be accorded evidence are determined by [the]
Commission.” Thompson v. State Civil Serv. Comm’n (Beaver Cnty. Area Agency
on Aging and The Cnty. of Beaver), 863 A.2d 180, 184 (Pa. Cmwlth. 2004). This
Court “may not weigh the evidence or substitute our judgment for that of the
Commission when . . . its essential findings are . . . supported by substantial
evidence.”   Benjamin v. State Civil Serv. Comm’n, 332 A.2d 585, 588 (Pa.
Cmwlth. 1975). “Substantial evidence is such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion . . . .” Quinn v. State Civil
Serv. Comm’n, 703 A.2d 565, 571 (Pa. Cmwlth. 1997).            “When reviewing a
Commission decision, we view the evidence, and all reasonable inferences arising


                                        12
from the evidence, in a light most favorable to the prevailing party[,]” here, the
Appointing Authority. Perry v. State Civil Serv. Comm’n (Dep’t of Labor and
Indus.), 38 A.3d 942, 948 (Pa. Cmwlth. 2011).
      Accordingly, Cauler had the burden of producing sufficient evidence of
discrimination.       If she meets her burden, the burden would then shift to the
Appointing Authority to offer a non-discriminatory explanation for the removal. If
the Appointing Authority is successful, it is left to the Commission to decide which
side’s reason or reasons for the removal it believes. See Henderson, 560 A.2d at
863-64.


      C. Prima Facie Case of Discrimination
            1. HR Analyst’s and Assistant Manager 1’s Testimony
      Cauler first asserts14 that HR Analyst’s and Assistant Manager 1’s testimony
establishes discrimination. In her brief, Cauler has quoted excerpts from HR
Analyst’s and Assistant Manager 1’s testimony and, it appears, has attempted to
make her arguments in short headings that precede these quotations. (Cauler’s Br.
at 12-16.) For example, she states that HR Analyst had no contact with her, “met
with the disgraced assistant supervisor,” “favoritism by [HR Analyst] to males,”
and, regarding Assistant Manager 1, “take drawer out – favoring males,” “not
overly rude,” and “spiting her.” (Id.) She appears to assert that the Appointing
Authority gives preference to males over females as demonstrated by:                          HR
Analyst’s testimony that Cauler was removed for her conduct, while Assistant
Manager 1 was only suspended and then demoted for his conduct; and Assistant
Manager 1’s testimony regarding the May 14 incident. It appears that she is

      14
           Cauler’s first and second issues are considered together for ease of discussion.



                                                 13
attempting to establish a prima facie case of discrimination based on this testimony
and to persuade this Court to revisit the Commission’s credibility determinations.
However, Cauler does not cite any authority in support or otherwise develop these
“arguments.” Notwithstanding the absence of any argument, we cannot disturb the
Commission’s credibility determination, and further, neither HR Analyst’s nor
Assistant Manager 1’s testimony establishes discrimination.
      Here, the Commission found HR Analyst’s testimony to be more credible
than the other evidence offered by Cauler, which it was empowered to do.
Thompson, 863 A.2d at 184. HR Analyst, who investigated the April 19 and May
14 incidents on behalf of the Appointing Authority, testified that his
recommendation to remove Cauler was based on the fact that Cauler was a
probationary employee and, as a result of his investigation, his determination that
Cauler’s violations of the Appointing Authority’s Work Rules constituted
insubordination.    (R.R. at 59-63.)         HR Analyst also testified that his
recommendation was not based on Cauler’s age or gender.           Based upon this
credited testimony, the Commission specifically found that “[t]he recommendation
to remove [Cauler] for her actions on April 19 and May 14 was based upon a
conclusion that her actions violated the . . . [A]ppointing [A]uthority’s” Work
Rules, (FOF ¶ 13), and concluded that the Appointing Authority appropriately
relied upon such violations to justify her removal from her probationary position,
(Adjudication at 18). Accordingly, we cannot disturb the Commission’s credibility
determination with respect to HR Analyst, whose testimony supports the
Commission’s determination that Cauler’s removal was not based on
discrimination.




                                        14
      Regarding Cauler’s assertion that preference is given to males over females
because she was removed, yet Assistant Manager 1 was only suspended and
demoted, Cauler was a probationary employee and Assistant Manager 1 was not.
This Court has previously held that a “probationary status civil service employee
does not enjoy the job security afforded persons on regular status, who may be
removed only for just cause.” Cunningham v. State Civil Serv. Comm’n, 332 A.2d
839, 840 (Pa. Cmwlth. 1975).       District Manager’s testimony that when “an
employee does something that warrants a discipline for a permanent employee, and
they’re [sic] only probationa[ry], then they would be removed for that offense,”
reflects this principle. (R.R. at 140.) Cauler’s status as a probationary employee
did not afford her the same job security that Assistant Manager 1 enjoyed, such
that the degree of discipline imposed should have been the same. Accordingly, the
Commission did not err in concluding that such evidence does not prove
discrimination.
      Furthermore, to the extent that Cauler challenges, generally, the credibility
of Assistant Manager 1’s testimony, we reiterate that it is the Commission, not this
Court, that determines the weight to be afforded the evidence, Thompson, 863 A.2d
at 184, and we cannot substitute our judgment for that of the Commission so long
as substantial evidence supports its findings, Benjamin, 332 A.2d at 588. Cauler
does not argue that there was no substantial evidence to support the Commission’s
findings that she redirected a direct order from Assistant Manager 1 on April 19,
and used inappropriate and profane language toward Assistant Manager 1 on May
14. (FOF ¶¶ 6-9.) In addition to HR Analyst’s credited testimony, Assistant
Manager 1 likewise testified that Cauler’s age and gender played no role in his
decision to write her up for the April 19 and May 14 incidents because she did not



                                        15
follow his direct order and ordered him to take her register out. (R.R. at 121-22,
125-26.)    District Manager’s testimony also supports that the Appointing
Authority’s decision to remove Cauler was based solely upon her violations of the
Work Rules while she was still a probationary employee. (Id. at 140, 163.) We
therefore conclude that there was substantial evidence to support the Commission’s
finding that Cauler’s removal was the result of her insubordinate actions on April
19 and May 14, and not because of discrimination.
      Cauler next asserts that the Commission erred by not considering the
disciplinary actions taken by the Appointing Authority against Store Manager and
Assistant Manager 1 for inventory manipulation, which resulted in their
suspension, resignation, and/or demotion because such conduct shows that their
testimony cannot be believed. (Cauler’s Br. at 19.) Cauler contends that inventory
manipulation is crimen falsi, and, thus, undermines the credibility of Assistant
Manager 1. The Appointing Authority responds that the use of those disciplinary
actions to impeach the credibility of Store Manager and Assistant Manager 1 is
improper because specific instances of conduct may not be admitted unless they
constitute crimen falsi, which requires an actual conviction, and here, there is no
actual conviction.
      Our review of the record disclosed that Store Manager did not testify at the
hearing, and there was no evidence that he was involved in Cauler’s removal. In
fact, the Commission found that the recommendation to remove Cauler was not
made by any of store #3901’s managers but by HR Analyst. (FOF ¶ 13.) Cauler
also did not offer any evidence that would establish the relevance of those
disciplinary actions to the Appointing Authority’s decision to remove her, other
than arguing that Assistant Manager 1 cannot be believed based on the principle of



                                        16
crimen falsi.   However, Cauler’s reliance on the principle of crimen falsi is
misplaced. Rule 609(a) of the Pennsylvania Rules of Evidence provides that “[f]or
the purpose of attacking the credibility of any witness, evidence that the witness
has been convicted of a crime, whether by verdict or by plea of guilty or nolo
contendere, must be admitted if it involved dishonesty or false statement.” Pa.
R.E. 609(a) (emphasis added). Such crimes are considered crimen falsi. Here,
there is no evidence that Assistant Manager 1 was convicted of a crime constituting
crimen falsi in relation to the conduct for which the Appointing Authority
disciplined him. These disciplinary actions were thus not an appropriate basis for
impeachment.      Further, the Commission rejected and excluded from its
determination any and all evidence regarding those disciplinary actions taken
against Assistant Manager 1, which we do not find to be error. (Adjudication at
18-19.)   Accordingly, we are bound by the Commission’s evidentiary weight
determinations in that regard.


          2. Circumstantial Evidence of Discrimination
      Cauler argues that she established a prima facie case of age and/or gender-
based discrimination because she is an elderly female, she was qualified for the
job, there was no issue concerning her work performance, she was fired, and she
was replaced by a younger male employee after her removal. (Cauler’s Br. at 27.)
      Notably, notwithstanding that she was arguing discrimination based on her
age, Cauler did not present any evidence of her own age. Instead, Cauler relied on
her testimony that Store Manager indicated to her that he wanted a particular
younger male employee to work at store #3901 and that the younger male
employee did in fact start working at store #3901 after her removal. However, the



                                        17
Commission rejected Cauler’s claim that such evidence proved a prima facie case
of age and/or gender-based discrimination. Although Store Manager did not testify
at the hearing, the Commission found that store #3901 managers had nothing to do
with the decision to remove her. (FOF ¶ 13; Adjudication at 18.) Moreover, the
mere fact that a younger male employee was hired to work at store #3901 after
Cauler’s removal does not, by itself, prove age or gender discrimination. Cauler’s
witness, District Manager, testified that she had to move part-time employees
around to different stores, which resulted in the younger male employee taking the
position of another male employee in store #3901 due to an issue with employees
adjusting inventory incorrectly. (R.R. at 142-47.) In other words, Cauler was not
replaced by a younger male employee. In fact, District Manager testified that she
placed another older female employee in Cauler’s position at store #3901 after
Cauler was removed. (Id. at 148.) Accordingly, the Commission did not err in
concluding that Cauler did not establish a prima facie case of age and/or gender-
based discrimination.


            3. Direct Evidence of Discrimination
       Cauler also argues that she provided direct evidence of discrimination based
on Assistant Manager 1’s testimony that he was rude to her, acted to spite her, and
singled her out. However, other than a statement that she did not use profanity
towards Assistant Manager 1 on May 14, R.R. at 201,15 Cauler did not really
dispute Assistant Manager 1’s version of the April 19 or May 14 incidents, which


       15
         While the Commission recognized that Cauler testified that she did not use profanity
“towards” Assistant Manager I, it found that she used profanity in her discussion with him.
(FOF ¶ 9.)



                                             18
evidenced insubordination and a violation of the Work Rules, and instead
attempted to justify her actions. (FOF ¶¶ 7, 9, 13; Adjudication at 17.) Cauler did
not present any other evidence that would establish that Assistant Manager 1’s
other behavior was in any way motivated by her age or gender. Our Supreme
Court has stated, albeit in a different employment context, that “the work
environment is a microcosm of society. It is not a shelter from rude behavior,
obscene language, incivility, or stress. While we do not suggest that insensitive
behavior is socially acceptable in the work place, it is unrealistic to expect that
such behavior will not occur.” Phila. Newspapers, Inc. v. Workmen’s Comp.
Appeal Bd. (Guaracino), 675 A.2d 1213, 1219 (Pa. 1996).                 Though the
Commission recognized that Assistant Manager 1 “was rude, spiteful and
inconsiderate,” it determined that such evidence “neither refute[s] the charges nor
establish[es] discrimination.” (Adjudication at 17.) We agree that, under these
circumstances, the mere fact that Assistant Manager 1 may have been rude to
Cauler, acted to spite her, and singled her out does not establish direct evidence of
discrimination. Accordingly, the Commission did not err in concluding that Cauler
has not established, through direct evidence, that her removal was based on age
and/or gender-based discrimination.
      Even if Cauler had established a prima facie case of age and/or gender-based
discrimination and the burden shifted to the Appointing Authority to present a non-
discriminatory reason for her removal, the Appointing Authority met its burden.
The Appointing Authority’s credible evidence established that Cauler was removed
because she redirected a direct order by Assistant Manager 1 on April 19, and she
“used inappropriate and profane language in a work-related discussion with”
Assistant Manager 1 on May 14 in violation of the Appointing Authority’s Work



                                         19
Rules. (FOF ¶¶ 7, 9, 13; Adjudication at 17.) The Commission determined that
the Appointing Authority appropriately relied on such violations in removing
Cauler from her probationary employment. (Adjudication at 17.) Our review of
the record reveals that the Commission’s specific findings regarding the reasons
for Cauler’s removal are supported by substantial evidence.         Therefore, the
Commission did not err in concluding that Cauler failed to meet her burden of
proving age and/or gender-based discrimination.


      D. Discrimination by Retaliation
      Lastly, Cauler argues that she experienced discrimination in the form of
retaliation because she complained to Assistant Manager 1 about his treatment of
her, and the next day, he wrote her up. Cauler merely asserts that such retaliation
is forbidden. Claims of discrimination in the form of retaliation that are based
upon non-merit factors are considered “traditional discrimination” subject to
Section 905.1 of the Act. See, e.g., Perry, 38 A.3d at 957-58. As such, they are
governed by the same standard set forth in Henderson. Id. It was, therefore,
Cauler’s burden to produce sufficient evidence of discrimination.
      Here, the Commission rejected Cauler’s claim that her removal was in
retaliation for her complaint to Assistant Manager 1 about the way he was treating
her. Initially, contrary to Cauler’s assertion, Assistant Manager 1 wrote Cauler up
contemporaneously with each incident. Additionally, although Cauler complained
of Assistant Manager 1’s treatment of her to an assistant manager and an employee
at store #3920, neither of whom testified at the hearing, she admitted that she did
not make an anonymous complaint to the Appointing Authority’s tip-line or tell
District Manager anything about the discrimination. (R.R. at 187, 191-92, 210.)



                                         20
Moreover, HR Analyst, Assistant Manager 1, and District Manager all testified that
the decision to discipline or remove Cauler was based solely upon her violations of
the Appointing Authority’s Work Rules while she was still a probationary
employee. Because Cauler never officially complained to her superiors about the
alleged discrimination, such that they would have been made aware of her
complaint, the Commission did not err in concluding that Cauler has not presented
sufficient evidence that her removal was retaliatory, and, thus, she has not made
out a prima facie case.16


IV.    Conclusion
       Therefore, viewing the record in the light most favorable to the Appointing
Authority, which prevailed below, as we are required to do, the Commission did
not err in concluding that Cauler did not set forth sufficient evidence to
demonstrate that her removal was due to any of the asserted forms of
discrimination in violation of Section 905.1 of the Act.                     Accordingly, the
Commission’s Order is affirmed.



                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge




       16
         For the reasons set forth in the prior discussion, even if Cauler had established a prima
facie case of retaliation, the Appointing Authority met its burden of presenting a non-
discriminatory reason for Cauler’s removal, and there was no error in the Commission’s
determination that this non-discriminatory reason was the motivation for Cauler’s removal.



                                               21
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Betty Cauler,                            :
                        Petitioner       :
                                         :
                  v.                     :   No. 5 C.D. 2017
                                         :
State Civil Service Commission           :
(Pennsylvania Liquor Control Board),     :
                        Respondent       :


                                     ORDER


      NOW, September 25, 2017, the December 8, 2016 Order of the State Civil
Service Commission, entered in the above-captioned matter, is hereby
AFFIRMED.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge